DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/05/2022 has been entered and fully considered. Claims 21-33 and 35-40 remain pending in the application, where the independent claims have been amended. New claim 41 has been added.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 11/10/2021. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action mailed.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 102

5- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7- Claims 21-26, 30-33, 35-36 and 40-41 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (PGPUB No. 2019/0277709), hereinafter Miller.
As to amended claim 21 and new Claim 41, Miller teaches a test instrument  to test optical components (Abstract and Figs. 1-9), the test instrument comprising: 
5lasers, wherein each laser is to emit an optical signal at a different wavelength (¶ 22, 45, 47; emitters 20 or single transmitter 20a or b with respective FBGs); 

a processing circuit to control the lasers to test a device under test (14/24), 
wherein to control the lasers comprises selectively 10modulating the lasers to emit a pulse train of optical signals at the different wavelengths on a single fiber optic cable in a time division multiplexing manner (¶ 47-49; TDM into optical fiber 18), and 
controlling, based on a determination that signal parameters describing the pulse train comply with a restriction, the lasers in accordance with the signal parameters to emit the pulse train; (Claim 41) wherein to control, based on the determination that signal parameters describing the pulse train comply with the restriction, the lasers in accordance with the signal parameters to emit the pulse train, the processing circuit is to: control, based on the determination that signal parameters describing the pulse train comply with the restriction that includes a system period overrun, the lasers in accordance with the signal parameters to emit the pulse train (¶ 77-78 for ex.; the pulses are controlled, more specifically, the pulse duration has to be short enough so that detector 22a sees only one FBG at a time, i.e. a restriction. As to claim 40, Miller’s system/method control the pulse durations to be short enough, i.e. when the duration is too long, i.e. a time overrun, causing the detector to detect return signals from two adjacent FBGs, the system controls the duration by shortening it); and 
the processing circuit is further to trigger power measurements by the power meter to coincide with the emitted pulse train (¶ 35, 47-49, 77, 91-92, 104; detector detects first, second or both 
determine performance 15parameters of the device under test based on the triggered power measurements (¶ 31, 40, 47-52 for ex.), and
control the lasers to repeatedly emit the pulse train over multiple consecutive system periods to generate pulse trains, wherein the pulse trains are transmitted in frames, and wherein there is no gap between the frames (Fig. 8 and ¶ 87-93).  

As to amended claims 31-33, 40, Miller teaches a test instrument and its method of use in claim 20 (Abstract and Figs. 1-9) comprising: lasers , wherein each laser is to emit an optical signal at a different wavelength (¶ 22, 45, 47; emitters 20 or single transmitter 20a or b with respective FBGs); 
a power meter to measure optical power (¶ 22, 65-67 for ex.; 22 or 70 with their respective switches); and  
5a processing circuit (14/24) to: determine signal parameters describing pulses to be emitted by the lasers to test a device under test (¶ 77, 91-92. 104; pulse timing parameters are determined); control, based on a determination that signal parameters describing the pulses comply with a restriction, the lasers in accordance with the signal parameters to emit the pulses  (¶ 77-78 for ex.; the pulses are controlled, more specifically, the pulse duration has to be short enough so that detector 22a sees only one FBG at a time, i.e. a restriction); and based on the signal parameters, directly modulate the lasers to repeatedly emit the pulses at the different (amended Claim 40) triggering a power measurement for each pulse based on the calculated delay for each pulse (¶ 35, 47-49, 77, 91-92 and 104; detector detects first, second or both portions of signals, i.e. pulses, emitted in the optical fiber, i.e. timing control or triggering of detectors and/or switches, to be able to measure the train of pulses. Also, Fig. 8 and ¶ 87-93 for ex., the different periods, pulse durations and pulse delays and electronic latencies are determined and controlled); (Claim 32) wherein the processing circuit is to: trigger power measurements by the power meter to coincide with the emitted pulses  (¶ 35, 47-49, 77, 91-92 and 104; detector detects first, second or both portions of signals, i.e. pulses, emitted in the optical fiber, i.e. timing control or triggering of detectors and/or switches, to be able to measure the train of pulses); (Claim 33) wherein the processing circuit is to: determine performance parameters of the device under test based on the triggered power measurements (¶ 31, 40, 47-52 for ex.).  

As to claim 22, Miller teaches the test instrument of claim 21, wherein to selectively modulate the lasers, the processing circuit is to: determine the signal parameters describing the pulse train (¶ 77, 91-92. 104 for ex; pulse timing parameters are determined); and  20output an electrical modulating signal to directly modulate the lasers in accordance with the signal parameters to cause the lasers to emit the pulse train described by the signal parameters (¶ 91-92, 104 for ex).  

As to claims 23 and 36, Miller teaches the test instruments of claims 21 and 34, wherein the processing circuit is to: determine whether a system period for the pulse train includes only one pulse for each wavelength (¶ 47-49); and based on a determination that the system period the signal parameters describing the pulse train comply with a restriction (in both cases, compliance and non-compliance with restriction, the control of the lasers is performed according to the previous claims).  

As to claim 24, Miller teaches the test instrument of claim 21, wherein to trigger power measurements that coincide with the emitted pulse train, the processing circuit is to: calculate, for each pulse in the pulse train, a delay as a function of 15latency to directly modulate a corresponding laser for the pulse, the period for the pulse and the pulse start time delay for the pulse; and trigger a power measurement for each pulse based on the calculated delay for each pulse (¶ 35, 47-49, 77, 91-92 and 104; detector detects first, second or both portions of signals, i.e. pulses, emitted in the optical fiber, i.e. timing control or triggering of detectors and/or switches, to be able to measure the train of pulses. Also, Fig. 8 and ¶ 87-93 for ex., the different periods, pulse durations and pulse delays and electronic latencies are determined and controlled).

As to claim 25, Miller teaches the test instrument of claim 21,  wherein the pulse train comprises a single pulse for each wavelength (¶ 22, 45-48).

As to claim 26, Miller teaches the test instrument of claim 21, wherein the processing circuit is to: trigger power measurements for each pulse train; determine the performance parameters for each pulse train; and store the performance parameters (Fig. 8 and ¶ 87-93).

As to claim 30, Miller teaches the test instrument of claim 21, comprising: a first port connectable to the device under test to transmit the emitted pulse train of optical signals to the device under test; and a second port connectable to the device under test to receive the optical signals after the optical signals pass through the device under test (Figs. 1, 5-6), 20wherein the power measurements comprise power measurements of the emitted optical signals and the received optical signals (¶45-48; pulse intensity vs time is monitored).  

As to amended claim 35, Miller teaches the test instrument of claim 34, wherein the processing circuit is to:  determine whether the signal parameters comply with the restriction by determining whether a sum of periods for pulses in a pulse train and pulse start time delays for the pulses in the pulse train is less than or equal to a system period for each pulse in the pulse train (¶ 77-78; the fact that the detectors sees return signal responses from one FBG at a time means that there is no overlapping between the pulses timings, widths and delays. In both cases, compliance and non-compliance with restriction, the control of the lasers is performed according to the previous claims).  

Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 27-29, 37-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Miller in view of Menard (PGPUB 2017/0019168) (the reference number has been corrected here)
As to claims 27-29 and 37-39, Miller teaches the test instrument of claims 21 and claim 33.
 	Miller does not teach expressly wherein the performance parameters comprise insertion loss; (Claim 28, 38) wherein the performance parameters comprise return loss; (Claims 29, 39) wherein the performance parameters comprise polarization dependent loss, even though Miller teaches the generic losses in its system caused for ex. around FBGs, which necessarily involve polarization, insertion and return losses (¶ 48).

	 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the instrument of Miller according to Menards’ suggestions wherein the performance parameters comprise insertion loss; wherein the performance parameters comprise return loss; wherein the performance parameters comprise polarization dependent loss, with the advantage of thoroughly calibrating and efficiently using the TDM system.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886